DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on March 9, 2022.
Claims 1, 3-8, 10-15, and 17-20 are pending in this action. Claims 1, 3-4, 8, 10-11, 15, and 17 have been amended. Claims 2, 9, and 16 have been canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework (Reg. No. 58,202) on April 15, 2022.
The application has been amended as follows: 
	Please amend the claims as follows:



1.         (CURRENTLY AMENDED)  A method of processing a window sequence to perform encoding or decoding 
determining a first window for a previous block; 
determining a second window for a current block;
modifying a left portion of a second window for the current block based on the first window, when a switching occurs from the previous block to the current block; and 
processing the current block using the modified second window by performing overlap-add operation between the previous block applied to the first window and the current block applied to the second window having the modified left portion,
wherein a slope of the left portion in the second window is modified according to the first window,
wherein the slope corresponds to an area for performing overlap-add operation with the first window.

2.         (CANCELLED)  

3.         (CURRENTLY AMENDED)  The 
modifying a shape of the left portion of the second window according to the first window.

4.         (CURRENTLY AMENDED)  The 
modifying a size of the left portion of the second window according to the first window.

5.         (ORIGINAL)  The method of claim 1, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is the LPD mode.

6.         (ORIGINAL)  The method of claim 1, wherein the current block is a Frequency Domain (FD) mode and the previous block is a Linear Prediction Domain (LPD) mode.

7.         (ORIGINAL)  The method of claim 1, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is a Frequency Domain (FD) mode.

8.         (CURRENTLY AMENDED)  A method of processing a window sequence to perform encoding or decoding 
determining a first window for a current block; 
determining a second window for a next block;
modifying a right portion of a first window for the current block based on the second window, when a block switching occurs from the current block to the next block; and
processing the current block using the modified first window by performing overlap-add operation between the current block applied to the first window having the modified right portion and the next block applied to the second window,
wherein a slope of the right portion in the first window is modified according to the second window,
wherein the slope corresponds to an area for performing overlap-add operation with the second window.

9.         (CANCELLED)  

10.       (PREVIOUSLY PRESENTED)  The method of claim 8, wherein the modifying comprising:
modifying a shape of the right portion of the first window based on the second window.

11.       (ORIGINAL)  The method of claim 8, wherein the modifying comprising:
modifying a size of the right portion of the first window based on the second window.

12.       (ORIGINAL)  The method of claim 8, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is the LPD mode.

13.       (ORIGINAL)  The method of claim 8, wherein the current block is a Frequency Domain (FD) mode and the previous block is a Linear Prediction Domain (LPD) mode.

14.       (ORIGINAL)  The method of claim 8, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is a Frequency Domain (FD) mode.

15.       (CURRENTLY AMENDED)  A device for processing a window sequence to perform encoding or decoding, comprising:
one or more processor configured to:
determine a first window for a previous block;
determine a second window for a current block;
modify a left portion of a second window for the current block based on the first window, when a switching occurs from the previous block to the current block; and 
process the current block using the modified second window by performing overlap-add operation between the previous block applied to the first window and the current block applied to the second window having the modified left portion,
wherein a slope of the left portion in the second window is modified according to the first window,
wherein the slope corresponds to an area for performing overlap-add operation with the first window.

16.       (CANCELLED)  

17.       (PREVIOUSLY AMENDED)  The device of claim 15, wherein the processor modifies a shape of the left portion of the second window according to the first window, or 
the processor modifies a size of the left portion of the second window according to the first window.

18.       (ORIGINAL)  The device of claim 15, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is the LPD mode.

19.       (ORIGINAL)  The device of claim 15, wherein the current block is a Frequency Domain (FD) mode and the previous block is a Linear Prediction Domain (LPD) mode.

20.       (ORIGINAL)  The device of claim 15, wherein the current block is a Linear Prediction Domain (LPD) mode and the previous block is a Frequency Domain (FD) mode.





Terminal Disclaimer
The terminal disclaimer filed on March 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,954,321; US 9,384,748; US 10,002,619; US 10,622,001 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The applicant discloses a method/device for processing a window sequence to perform encoding or decoding. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The applicant’s arguments regarding claims rejection under USC 102 is persuasive. A search has been conducted no new reference has been found, therefore claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
April 20, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656